Cite as 2013 Ark. App. 664

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CR-13-271


                                                   Opinion Delivered   November 13, 2013
JERRY DEAN ROSS
                                APPELLANT          APPEAL FROM THE SEBASTIAN
                                                   COUNTY CIRCUIT COURT, FORT
                                                   SMITH DISTRICT [NO. MC-2012-
V.                                                 200]

                                                   HONORABLE JAMES O. COX,
                                                   JUDGE
STATE OF ARKANSAS
                                  APPELLEE         AFFIRMED



                           JOHN MAUZY PITTMAN, Judge

       Appellant was convicted of criminal trespass and indecent exposure. On appeal, he

argues that the trial court erred in refusing to admit into evidence during the penalty phase

of the trial a 1949 letter from the Ypsilanti State Hospital in Michigan. The letter is

addressed to Mr. Jacob Ross of Flint, Michigan, informing him that his son Jerry suffered

from a condition “that has caused significant deterioration of his brain.” Appellant argues

that the letter “would appear to show he was the child set out in the letter,” and that it was

thus an abuse of discretion to refuse to accept it into evidence. We affirm.

       Authentication of a document is a condition precedent to admissibility, and the

question of authentication is a matter within the trial court’s discretion. Gulley v. State, 2012
Ark. 368; Doles v. State, 2011 Ark. App. 476, 385 S.W.3d 315. The requirement of

authentication is satisfied by evidence sufficient to support a finding that the matter in
                                Cite as 2013 Ark. App. 664

question is what the proponent claims, Ark. R. Evid. 901(a), and what appellant was claiming

was that he was the child mentioned in the letter. Neither appellant nor anyone else testified

that he was the child mentioned in the letter, or that his father’s name was Jacob, or that he

had resided in Michigan. He could have provided this by testimony pursuant to Rule

901(b)(1), but the letter itself, although an ancient document, requires speculation and

conjecture to demonstrate identity. We cannot say that the trial court abused its discretion

by refusing to admit the letter into evidence.

       Affirmed.

       GLADWIN, C.J., and WOOD, J., agree.

       David L. Dunagin, for appellant.

       Dustin McDaniel, Att’y Gen., by: Rebecca Kane, Ass’t Att’y Gen., for appellee.




                                              2